Citation Nr: 0211738	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  02-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for post traumatic stress disorder. 

2.  Whether a timely notice of disagreement was filed with 
respect to an April 1999 rating decision.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied entitlement to a 
disability evaluation in excess of 70 percent for post 
traumatic stress disorder (PTSD).  The May 2000 rating 
decision also granted entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability effective March 18, 2000.    

Service connection for PTSD was granted in a December 1997 
rating decision.  A 10 percent evaluation was assigned from 
March 10, 1997.  In a March 1998 decision, the RO increased 
the disability evaluation for PTSD to 50 percent effective 
January 14, 1998.  In an April 1999 decision, the RO assigned 
a 70 percent evaluation to the PTSD from January 14, 1998.    

In July 2002, the veteran testified before the undersigned 
Board Member at a video conference hearing.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In a May 2000 decision, the RO granted entitlement to a total 
rating based upon individual unemployability due to service-
connected disability.  The veteran was notified of this 
determination in May 2000.  On May 24, 2000, a statement from 
the veteran was received.  In this statement, the veteran 
indicated that in reference to the May 2000 rating decision, 
he disagreed with the effective date of the 100 percent 
rating.  The Board interprets this statement as a notice of 
disagreement with the May 2000 rating decision.  This matter 
is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In an April 1999 decision, the RO assigned a 70 percent 
evaluation to the PTSD effective January 14, 1998.  

2. The RO notified the veteran of this determination on May 
13, 1999.  

3. A Notice of Disagreement with the April 1999 rating 
decision was not received by the RO.    

4.  A May 2000 rating decision granted entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities effective March 18, 2000.  

5.  A notice of disagreement with the May 2000 rating 
decision was received by the RO on May 24, 2000.  

6.  The veteran's PTSD is principally manifested by insomnia, 
intrusive thoughts, hypervigilance, exaggerated startle 
response, depression, isolation, nightmares, flashbacks, 
intermittent suicidal ideation, impaired impulse control, 
difficulty adapting to stressful circumstances, and memory 
impairment which are productive of occupational and social 
impairment with deficiencies in most areas; there is no 
evidence of total social impairment.



CONCLUSIONS OF LAW

1.  The veteran did not submit a timely Notice of 
Disagreement with the April 1999 decision.  38 U.S.C.A. § 
7105(b)(1) (West 1991 & Supp. 2001); 38 C.F.R. § 20.201 
(2001).

2.  The criteria for a disability evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with a VA examination in 
December 1998 to determine the nature and extent of his PTSD.  
Pertinent VA treatment records and employment records have 
been obtained.  Treatment records from the veteran's treating 
psychologist have been obtained.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a March 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The veteran testified at a video 
conference hearing before the Board in July 2002.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an increased rating for PTSD

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

38 C.F.R. § 4.130, Diagnostic Code 9411 reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.


0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The Court of Appeals for Veterans Claims (Court) has held 
that Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
Scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 70 percent for PTSD.  

The medical evidence of record establishes that the veteran's 
service-connected PTSD is principally manifested by insomnia, 
intrusive thoughts, hypervigilance, exaggerated startle 
response, depression, isolation, nightmares and flashbacks.  
The medical evidence of record shows that the veteran also 
has memory impairment and impaired impulse control.  

The evidence of record shows that the veteran experiences 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, and mood due to severe 
symptoms of the PTSD.  The medical evidence shows that the 
veteran's PTSD has been characterized as severe.  For 
instance, the veteran's psychologist, Dr. M.Z., in a June 
2000 statement, indicated that the veteran's PTSD was severe.  
A December 1998 VA examination report indicates that the 
examiner characterized the veteran's impairment due to PTSD 
as serious.  In an October 1998 statement, Dr. M.Z. indicated 
that the PTSD caused severe deficiencies in the ability to 
establish and maintain meaningful relationships due to severe 
distrust of most people and severe diminishment in interest 
or feelings.  Dr. M.Z. stated that the symptoms of PTSD 
caused deficiencies in most areas including work.  In a March 
1998 statement, Dr. M.Z. indicated that the veteran's PTSD 
was severe with severe occupational and relationship 
problems.  A January 1998 VA treatment record indicates that 
the results of the psychological testing showed that the 
veteran had severe social and occupational impairment.  

There is probative evidence that the veteran has social 
impairment with deficiencies in family relations.  The 
evidence shows that the veteran was currently married; 
however, he is also divorced two times.  The veteran had few 
friends.  The evidence shows that the veteran had difficulty 
getting along with co-workers.  

The evidence of record shows that from 1998 to 2001, the 
veteran's GAF scores ranged from 30 to 50.  However, the 
Board points out that on only one occasion, in March 1998, 
was the veteran's GAF score 30.  The evidence shows that for 
the majority of the time from 1998 to 2001, the veteran's GAF 
score ranged from 40 to 45 which is indicative of serious to 
major impairment in social, occupational or school 
functioning.  The most recent medical evidence dated in March 
2001 indicates that upon discharge from a VA hospital after 
intensive treatment for PTSD, the veteran's GAF score was 40.  

The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  

The medical evidence shows that the veteran has had 
intermittent suicidal ideation.  However, there is no medical 
evidence of persistent danger of hurting himself or others.  
For instance, the VA mental health treatment records dated 
from March 1998 to February 2000 indicate that the veteran 
reported having intermittent suicidal ideation.  The VA 
hospital records for hospitalization from February 2001 to 
March 2001 indicate that the veteran denied active suicidal 
ideation upon discharge. 

There is no medical evidence of symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  The VA hospital records 
dated in February 2001 and March 2001 indicate that the 
veteran had no delusional ideation or auditory or visual 
hallucinations.  The veteran was appropriately dressed and 
his concentration ability was intact.  The veteran was 
considered competent to handle his own finances.  It was 
noted that upon release, the veteran reported no thoughts of 
harming himself or others and he displayed no signs of acute 
psychotic thought processes.  The veteran's mental health 
treatment records do not reflect findings of these symptoms.  
The December 1998 VA examination report notes that the 
veteran had no loose associations or flight of ideas.  There 
were no delusions, hallucinations, or ideas of reference or 
suspicion.  Insight and judgment appeared adequate.  The 
veteran was considered competent.  

There is medical evidence of some memory impairment.  The 
March 2001 VA hospital record notes that the veteran had 
complaints of short term memory problems and forgetfulness.  
In the June 2000 statement, the veteran's psychologist 
indicated that the veteran had some memory impairment.  
However, there is no medical evidence of memory loss for 
names of his close relatives, own occupation, or own name.   

The veteran's PTSD does not cause total social impairment, 
although the veteran does have severe to major impairment in 
social functioning.  The evidence of record shows that the 
veteran lived with his wife and he had a relationship with 
two of his children.  The evidence shows that the veteran had 
few or no friends and when he worked, he had difficulty 
getting along with co-workers.  However, the evidence shows 
that he does not have total social isolation.  

There is evidence of occupational impairment due to the PTSD.  
There is evidence that the veteran left his employment in 
March 2000 due to PTSD.  The Board notes that a total rating 
due to individual unemployability was granted in May 2000 
based upon the service-connected PTSD.  

However, even if the Board finds that the service-connected 
PTSD causes total occupational impairment, a 100 percent 
evaluation is not warranted under Diagnostic Code 9411, 
because there is no evidence of total social impairment in 
addition to the total occupational impairment.  It is clear 
from the language of the Rating Schedule that both total 
occupational impairment and total social impairment due to 
the PTSD is required for a 100 percent evaluation to be 
assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Since total social impairment is not shown, a 100 percent 
evaluation for the PTSD is not warranted.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under Diagnostic Code 9411.  The 
claim for an increased rating for PTSD is denied.  

III.  Whether the veteran filed a timely notice of 
disagreement with the April 1999 rating decision

Pertinent Law and Regulations

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200 (2001).  Subject to review by courts of competent 
jurisdiction, the Board may make final decisions with respect 
to its jurisdictional authority to review a particular issue.  
This includes questions relating to the timely filing and 
adequacy of the Notice of Disagreement and Substantive 
Appeal.  See 38 C.F.R. § 20.101(c) (2001).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  See 38 C.F.R. § 20.201 (2001).  

A claimant or his or her representative must file a Notice of 
Disagreement with a determination within one year from the 
date that the RO mails notice of the determination.  
Otherwise, the determination will become final. The date of 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  See 38 C.F.R. § 20.302 (2001).

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the VA.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  See 
38 C.F.R. § 20.305(a) (2001).  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included. Where the 
time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation.  See 38 C.F.R. § 20.305(b) (2001). 

Analysis

After considering the entire record in this case, it is the 
decision of the Board that the claim must be dismissed for 
lack of jurisdiction because the veteran did not file a 
timely Notice of Disagreement with the April 1999 rating 
decision which assigned a 70 percent evaluation to the 
service-connected PTSD effective from January 14, 1998.  

In a decision of April 1999, the RO assigned a 70 percent 
evaluation to the PTSD effective from January 14, 1998.  In a 
letter dated May 13, 1999, the RO notified the veteran of the 
determination and of his procedural and appellate rights.  

On April 5, 2000, a statement by the veteran's representative 
was received.  In the statement, the representative indicated 
that the veteran was requesting an increase for his PTSD.  

In a statement received on April 5, 2000, the veteran stated 
that he requested an increase in compensation for his PTSD.  
He requested a 100 percent rating.  An application for 
increased compensation based on unemployability was also 
received on April 5, 2000.  

In a May 2000 rating decision, the RO granted entitlement to 
a total rating based upon individual unemployability due to 
service-connected disabilities effective March 18, 2000.   
The RO denied the veteran's claim for an increased evaluation 
for PTSD.  The veteran was notified of this decision on May 
9, 2000.  

In a statement received on May 24, 2000, the veteran 
indicated that with reference to the May 9, 2000 decision, he 
disagreed with the effective date and percentage.  The 
veteran stated that he should be granted the 100 percent 
effective January 1, 1998.  The veteran stated that he wanted 
to appeal.  

Although the veteran filed claims and submitted 
correspondence within a year of the date of notification, 
none of his or his representative's correspondence contains 
any references to the April 1999 rating decision and may not 
be construed as a Notice of Disagreement.  The April 2000 
statement by the veteran's representative can not be 
considered to be a Notice of Disagreement with the April 1999 
rating decision because the representative does not mention 
the April 1999 rating decision and does not express 
dissatisfaction with the April 1999 rating decision.  The 
veteran's April 2000 statement also cannot be considered a 
Notice of Disagreement with the April 1999 rating decision 
for the same reasons.  Moreover, in the context of the 
veteran's becoming unemployed in March 2000, these 
communications have all the hallmarks of a claim for 
increase, not a notice of disagreement.

The veteran's May 24, 2000 statement was not received within 
one year from the date that the RO mailed the notice of the 
April 1999 rating decision, even when the postmark date is 
presumed to be five days prior to the date of the receipt, 
which would be May 17, 2000.  Furthermore, the May 24, 2000 
statement appears to be a notice of disagreement with the May 
2000 rating decision, not the April 1999 rating decision.  In 
the May 24, 2000 statement, the veteran referred to the May 
2000 rating decision and appears to express disagreement with 
the effective date of the grant of a total rating due to 
individual unemployability. 

In summary, the veteran did not submit a timely Notice of 
Disagreement with the April 1999 decision.  Accordingly, the 
Board does not have appellate jurisdiction and the appeal of 
the April 1999 rating decision must be dismissed. 


ORDER

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is denied.

The veteran's appeal of the RO's April 1999 decision is 
dismissed.  


REMAND

As noted by the Board in the Introduction, in a May 2000 
decision, the RO granted entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities.  The veteran was notified of this determination 
in May 2000.  In a May 24, 2000 statement, the veteran 
expressed disagreement with the assignment of the effective 
date for the 100 percent rating in the May 2000 rating 
decision.    

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand, rather than refer, this issue.  
See Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an earlier effective for the 
assignment of the total rating based upon 
unemployability.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect his appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

